J-S34030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: M.T.G., JR.          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: M.G., NATURAL FATHER          :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 345 WDA 2019

              Appeal from the Order Dated January 28, 2019
    In the Court of Common Pleas of Cambria County Orphans' Court at
                         No(s): 2018-0115 IVT

 IN RE: ADOPTION OF T.L.G.                :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: M.G., NATURAL FATHER          :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 346 WDA 2019

             Appeal from the Order Entered January 28, 2019
    In the Court of Common Pleas of Cambria County Orphans' Court at
                         No(s): 2018-0116 IVT


BEFORE:    DUBOW, J., McLAUGHLIN, J., and COLINS*, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED AUGUST 12, 2019

      M.G. (“Father”) appeals from the orders terminating his parental rights

to M.T.G. (born August 2015) and T.L.G. (born January 2017) (collectively

“Children”). Father argues Children and Youth Services of Cambria County

(“CYS”) failed to establish that termination was in Children’s best interest. We

affirm.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S34030-19



       The trial court set forth the factual and procedural history of this case.

Trial Court Opinion, filed Mar. 19, 2019, at 1-10 (“1925(a) Op.”). Relevant to

this appeal, we note that CYS became involved with this family in January

2015 due to concerns regarding transiency and concerns that Father was

mistreating A.L.C. A.L.C. is the daughter of F.C. (“Mother”),1 but Father is not

her biological father.

       M.T.G. was born in August 2015 and removed from Father’s care in

November 2015. Although Father was moderately compliant with his

permanency plan in 2016, he was minimally compliant by January 2017.

M.T.G. was returned to Mother in the fall of 2016, but Father was not

permitted to have unsupervised contact. Both M.T.G. and T.L.G. were

removed in April 2017.

       In October 2017, the court found:

          [P]arents continued to have unstable and inconsistent
          housing, . . . . Both parents were unemployed and continued
          to struggle with finances. They failed to comply with
          previous orders of the Court to submit to drug screens,
          failed to follow through with court-ordered anger
          management, had been non-compliant with the social
          workers, and seemed to lack insight into their poor decision-
          making skills, which was evidenced by their lack of
          cooperation with services, continuing drug use, and lack of
          follow-through with addressing their mental health issues.
          The Court found that the children needed a permanent,
          consistent environment.

____________________________________________


1 The trial court terminated Mother’s parental rights to A.L.C., M.T.G. and
T.L.G. Mother filed notices of appeal, which are docketed at 342 WDA 2019,
343 WDA 2019, and 344 WDA 2019. We will address Mother’s appeals in a
separate memorandum.

                                           -2-
J-S34030-19



1925(a) Op. at 8.

      In February 2018, CYS filed petitions to involuntarily terminate Father’s

parental rights to Children.

      The court held a hearing on the petitions to terminate parental rights on

June 8, 2018, August 8, 2018, and January 28, 2019. The court heard

testimony regarding the bond between Children and Father and whether

termination would be in Children’s best interest. May Popovich, a CYS

caseworker, testified that termination would be in Children’s best interest:

         The termination of the parental rights [to Children] meets
         the best interest of these children due to the parents’ mental
         health issues and lack of cooperation with the agency, the
         lack of their parenting skills, immature behaviors of the
         parents, their transiency and failure to maintain appropriate
         residency for themselves and the children.

         They have failed to follow through with court-ordered
         services and overall lack motivation to meet the basic needs
         and ensure the safety and well-being of [Children].

N.T., 8/8/18, at 33-34. Ms. Popovich further stated that Children “were doing

really well in their placement.” Id. at 34. They were happy and have

flourished. Id. She further stated that Children have bonded with their foster

family. Id.

      Ashley Shaffer, a CYS social worker, testified that Father would lie on

the couch during visits with Children, claiming he had stayed up the night

before because he was afraid he would miss the visit. Id. at 60. She stated

Father would be “highly agitated,” wanted to rest, “swore a lot,” and “called

the children names.” Id. At one visit, Shaffer had to call the sheriffs to escort


                                      -3-
J-S34030-19



Father out because she feared for Mother’s and Children’s safety. Id. He had

thrown a phone at A.L.C. while she was crying, and “the more scared she

became, the further he would escalate the anger.” Id. at 61. She testified

Father did not have a bond with Children, noting he never held T.L.G. Id. She

stated that Children were bonded to the foster family, and that Children

“basically associated with [foster parents] as their mom and dad.” Id. at 66.

      Jen Drager, program director for Independent Family Services, testified

at the hearing that she worked as a mental health professional with the family

from September 2015 through August 2017. Id. at 91-92. She stated that her

prognosis when the family was discharged was “poor because we had

regressed back to the initial reasons that the children were removed in 2015.”

Id. at 94. Ms. Drager had observed visits between Father and Children, but

had not observed any visits after April 2017, when M.T.G. and T.L.G. were

removed. She testified that Father “had a lot of anger issues, poor

communication skills,” and noted that “at times he would attempt to use the

parenting skills we would discuss, but other times he would revert back to

yelling and using a stern voice.” Id. at 95. Drager testified that “there was a

little bit of a bond” between M.T.G. and Father, noting M.T.G. “would look to

[Father] for comfort occasionally, not all the time.” Id. at 96. She also testified

that “due to the children’s age and the amount of time they’ve been out of the

home, that this termination will not affect them” and she believed the

termination would promote their emotional and physical well-being. Id. at 97.




                                       -4-
J-S34030-19



      The trial court found termination proper under 23 Pa.C.S.A. §§

2511(a)(1), (2), (5), and (8), and found termination would meet Children’s

developmental, physical and emotional needs and welfare under Section

2511(b). Order, filed Jan. 28, 2019; Petition for Involuntary Termination of

Parental Rights, filed Feb. 5, 2018; 1925(a) Op. at 11. Father filed a timely

Notice of Appeal.

      Father raises the following issue on appeal:

         Whether the [t]rial [c]ourt erred in terminating [Father’s]
         parental rights to the subject children, because [CYS] failed
         to meet [its] burden by clear and convincing evidence,
         including, but not limited to failing to identify how
         termination of [Father’s] parental rights would impact the
         children, in particular, the bond between [Father] and the
         children.

Father’s Br. at 4.

      When reviewing an order terminating parental rights, we accept the

findings of fact and credibility determinations of the trial court if the record

supports them. See In re C.M.C., 140 A.3d 699, 704 (Pa.Super. 2016). If the

factual findings have support in the record, we then determine if the trial court

committed an error of law or abuse of discretion. Id.

      A party seeking termination of parental rights bears the burden of

establishing grounds for termination “by clear and convincing evidence.” In

re Z.S.W., 946 A.2d 726, 728 (Pa.Super. 2008). Clear and convincing

evidence is evidence “that is so clear, direct, weighty, and convincing as to

enable the trier of fact to come to a clear conviction, without hesitation, of the



                                      -5-
J-S34030-19



truth of the precise facts in issue.” Id. at 728-729 (internal quotation marks

and citation omitted).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Under Section

2511, the trial court must engage in a bifurcated analysis prior to terminating

parental rights:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.
         One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond
         between parent and child, with close attention paid to the
         effect on the child of permanently severing any such bond.

Id. (citations omitted).

      In the present case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8) and § 2511(b) of the

Adoption Act. On appeal, Father does not challenge the trial court’s

determination that CYS established termination was proper under Section

2511(a). He argues that CYS presented insufficient evidence that termination

was in Children’s best interests and therefore the court erred in finding

termination proper under Section 2511(b). He argues CYS “did not meet its

burden by clear and convincing evidence when it came to the issue of how this



                                      -6-
J-S34030-19



termination would impact the subject children.” Father’s Br. at 8. He claims

the witnesses who testified no bond existed between Father and Children

provided only improper lay opinions about bonding. He further claims that

although the witnesses testified there was no bond between Father and

Children, they failed to testify as to any impact the termination of parental

rights would have on Children. Id. at 17.

      Under Section 2511(b), the court must consider “the developmental,

physical and emotional needs and welfare of the child” to determine if

termination of parental rights is in the child’s best interest. See 23 Pa.C.S.A.

§ 2511(b). The focus under Section 2511(b) is not on the parent, but on the

child. In re Adoption of R.J.S., 901 A.2d 502, 514 (Pa.Super. 2006). This

Court has explained that “[i]ntangibles such as love, comfort, security, and

stability are involved in the inquiry into [the] needs and welfare of the child.”

In re C.M.S., 884 A.2d 1284, 1287 (Pa.Super. 2005). The trial court “must

also discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” Id.

Importantly, “[t]he mere existence of an emotional bond does not preclude

the termination of parental rights.” In re N.A.M., 33 A.3d 95, 103 (Pa.Super.

2011). Instead, the trial court “must examine the status of the bond to

determine whether its termination would destroy an existing, necessary and

beneficial relationship.” Id. (internal quotation marks and citation omitted).

Further, “[c]ommon sense dictates that courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

                                      -7-
J-S34030-19



they have a bond with their foster parents.” In re T.S.M., 71 A.3d 251, 268

(Pa. 2013).

      When assessing the bond, the “court is not required to use expert

testimony.” In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010). Rather, a

court may rely upon the observations and evaluations of social workers. Id.

      Here, the trial court found any bond between Father and Children was

not a parent-child bond. It found Children had bonds with their foster parents.

1925(a) Op. at 10. The court found termination would be in Children’s best

interest. It noted that the casework supervisor stated that:

         The termination of parental rights in regards to [Mother and
         Father] meets the best interest of [C]hildren due to the
         parents’ mental health issues, lack of cooperation with
         [CYS], lack of parenting skills, immature behavior or the
         parents, transiency, and the failure to maintain an
         appropriate residence for themselves and their children. The
         parents have failed to follow through with court-ordered
         services and overall lack of motivation to meet the basic
         needs and ensure the safety and well-being of [Children].

         In the opinion of this casework supervisor, [C]hildren should
         be freed for adoption. The parents have been unable to
         demonstrate their ability to raise these children in a stable
         environment, which would meet [C]hildren’s medical,
         physical, emotional, social, educational, and safety needs.
         Since being removed from their parents’ custody, [C]hildren
         have resided together in foster care and it appears that they
         have a strong and close relationship with their foster family.

Id. at 10-11.

      The record supports the court’s factual findings and it did not abuse its

discretion in finding termination would meet “the developmental, physical and

emotional needs and welfare of [Children].” See 23 Pa.C.S.A. § 2511(b).


                                     -8-
J-S34030-19



Here, Children have been removed from Father’s care for the majority of their

lives. Contrary to Father’s contention, no formal bonding evaluation was

required. Further, CYS did present evidence Father did not have a bond with

Children and that the termination of his parental rights would be in their best

interest, including the testimony of Popovich, Shaffer, and Drager. The

testimony supports that when considering the developmental, physical and

emotional needs and welfare of Children, the termination of Father’s parental

rights would be in their best interest.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2019




                                      -9-